Citation Nr: 1741053	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972, with additional periods of reserve service with intermittent dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board in July 2015, when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in March 2017, and the appeal is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

As noted above, the Board remanded the Veteran's claim in July 2015 in an effort to obtain the Veteran's duty and assignment on June 23, 1987.  The Veteran claims that his PTSD and depressive disorder are the result of witnessing a helicopter crash on June 23, 1987 while on reserve training at Fort Hood.  The Board acknowledges that evidence in the claims file confirms that a military helicopter crashed during training exercises near Ft. Hood on June 23, 1987 resulting in casualties.  The question pertinent to this appeal is whether the Veteran actually witnessed this event while on duty.   

In September 2016, the RO sent a letter to the 420th Engineer Brigade, the parent organization of the 489th Engineer Battalion, in order to verify whether the Veteran was assigned to the 489th Engineer Battalion and stationed at Fort Hood, Texas on June 23, 1987.  This letter was sent to "511 W. Carson Street" in Bryan, Texas.  This letter was returned to the RO as undeliverable.  In October 2016, the RO subsequently sent another letter to the 420th Engineer Brigade to "230 N Harvey Mitchell Pkwy," also in Bryan, Texas.  This letter was also returned to the RO as undeliverable. Following the return of the second undelivered letter, the RO issued a supplemental statement of the case and continued denial of the Veteran's claim.  

The letters sent by the RO to the 420th Engineer Brigade were sent to incorrect addresses.  A brief internet search reveals that the correct address is "2350 N Harvey Mitchell Pkwy" in Bryan, Texas.  Therefore, both the September 2016 and October 2016 letters were mailed to the wrong addresses. While the Veteran's reserve treatment records have been associated with the claims file, the information necessary to confirm if he was on active duty at Fort Hood on June 23, 1987 has not been obtained.  This information is critical for adjudication of his claim.  Therefore, the Board has no choice but to remand the Veteran's claim again so that the letter to the 420th Engineer Brigade can be mailed to the correct address. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact headquarters of the 420th Engineer Brigade in Bryan, Texas-using the address identified above-or other appropriate authority, and ask them to verify whether the Veteran was assigned to the 489th Engineer Battalion in Fort Hood, Texas, on June 23, 1987.  If a positive response is received, verify the nature of the Veteran's service on June 23, 1987 (e.g., ACDUTRA, INACDUTRA, etc.). Notate all findings in the claims file. Follow all proper notification procedures.

2.  After the aforementioned development has been completed, IF, AND ONLY IF, the AOJ finds the Veteran did in fact serve in Fort Hood, Texas on June 23, 1987, with the 489th Engineer Battalion, schedule him for a VA mental health examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disorder.  A copy of the claims file, to include any electronic records, should be made available to the examiner.  The examination report should indicate that all records were reviewed.  The examiner is to diagnose all psychiatric disorders found to be present on examination.

(a)  If PTSD is diagnosed, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) a result of the June 23, 1987 helicopter crash at Fort Hood, Texas.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

(b)  Thereafter, as to any other psychiatric disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to his military service.

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as any lay assertions or private medical opinions of record.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

 3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




